535 F.2d 1204
92 L.R.R.M. (BNA) 3136, 79 Lab.Cas.  P 11,488
Wilford W. JOHANSEN, Regional Director of Region 21 of theNational Labor Relations Board, for and on Behalfof the NATIONAL LABOR RELATIONS BOARD,Petitioner-Appellant,v.CHAUFFEURS, SALESMEN AND HELPERS LOCAL 572, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICA, Respondent-Appellee.
No. 75-3742.
United States Court of Appeals,Ninth Circuit.
June 14, 1976.

1
Joseph E. Mayer, Asst. General Counsel, N. L. R. B., Washington, D. C., for petitioner-appellant.


2
George A. Pappy, of Brundage, Beeson, & Pappy, Los Angeles, Cal., for respondent-appellee.

ORDER

3
Before HUFSTEDLER and GOODWIN, Circuit Judges, and ANDERSON,* District Judge.


4
The Board's motion to dismiss the appeal for mootness is granted.  The Board's motion for an order remanding the matter to the district court with directions to vacate its order denying the Board's petition for Section 10(j) injunctive relief and to dismiss the petition for mootness is likewise granted.  Each party shall bear his/its own costs on appeal.


5
IT IS SO ORDERED.



*
 Honorable J. Blaine Anderson, United States District Judge, District of Idaho, sitting by designation